DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of November 1, 2021, in response to the Office Action of August 3, 2021, are acknowledged.

Response to Arguments
	Unexpected results are not shown or alleged.  As such, the examiner is determining if the cited prior art establish a prima facie showing of obviousness.
	The instant Specification does not describe any step or procedure for arriving at a claimed product.  It merely explains that substitution to saturation is especially preferred.  As such, the examiner notes that forming such product must be within the knowledge of a POSA or it would lack a proper written description of how to make the claimed invention.  Thus, the process of saturating a C60 fullerene is not presently interpreted to form a basis of non-obviousness.  Therefore, a dispositive question of patentability is not whether a POSA could saturate the claimed fullerene (because they must already understand how to do this and Liao appears to renders this obvious), but whether a POSA would be motivated to do so.  
In view of Liao, the claimed attachment of BHB covalently to a carbon nanotube can be accomplished by oxidatively generating carboxylic acid groups on the surface of those nanotubes and then covalently linking oligomers or polymers with these carboxylic acid groups.  The 
	Applicant argues that Dixit does not teach a BHB covalently bound to a carbon nanotube.  The examiner acknowledges that Dixit teaches BHB molecules encapsulated and on the interior and exterior surface of a carbon nanotube.  However, Liao teaches that generally covalently bonding BHB molecules to a carbon nanotube can provide advantages: including stability and efficiency.  
	More specifically, Dixit teaches compositions for treating inflammasome-related diseases and disorders by administering a composition comprising at least one NLRP3 inflammasome inhibitor. See par. 6.  An inflammasome inhibitor compound is beta-hydroxybutyrate. See prior art claims 4, 5, and others.  S-BHB and D-BHB are both taught.  Even further, nanotubes or fullerenes can serve as hosts by either encapsulating or entrapping the material to be delivered (e.g., BHB) on the exterior or interior of the fullerenes, and those fullerenes can be functionalized groups that can complexed to the therapeutic agent.  See prior art claims 4 and 6-8, among others.  
Even further, Liao teaches formation of functionalized carbon nanotubes by oxidatively generating carboxylic acid groups on the surface of the nanotubes and then covalently linking oligomers or polymers with these carboxylic acid groups. See p99, last par.  The molecules generated for carbon nanotubes through covalent bonding are more stable and effective than noncovalent ones.  Liao produced multi-walled carbon nanotubes comprising poly(3-hydroxybutyrate) carbon nanotubes. See abstract.  Strong covalent bonds can be 
	Thus, Liao teaches a specific advantage for a covalently bonding a hydroxybutyrate compound to a carbon nanotube and it explains how to produce such bonds.  These teachings provide a POSA a reasonable expectation of success in arriving at a fullerene compound as taught by Dixit wherein the BHB is covalently bonded and wherein such product is more stable and effective.  
Hua teaches NLRP3 inflammasome controls caspase-1 activity and IL-1β release in the innate immune system.  COX-2 plays important roles in NLRP3 inflammasome-related diseases.  Inhibition of COX-2 in vivo reduced serum levels of IL-1b and caspase-1 activity in the spleen and liver in response to the LPS challenge.  Inhibition of COX-2 attenuates NLRP3 inflammasome activation. See Figure 2.  COX-2 overexpression is “clearly associated” with the pathogenesis of many inflammasome related diseases.  Inhibiting COX-2 was also found to reduce mitochondrial ROS generation, which has an important role in inflammasome activation.  Overall, COX-2 inhibition may be beneficial in diseases that involve the NLRP3 inflammasome. See p874, 1st full par.
	As such, COX-2 inhibitors and a beta-hydroxybutyrate in a composition, wherein the BHB molecules are encapsulated with or bound to the internal or external surface of a fullerene, such as through covalent bonding, are taught to treat NFLRP3 related inflammasome disorders.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Priority Date of the Instant Application
	This application is a CIP of 16/220,890.  The ‘890 application does not disclose beta-hydroxybutyrate.  As such, the priority date of the instant application is September 9, 2019 (the actual filing date), rather than December 14, 2018 (the priority date of the ‘890 application).

Status of the Claims
	Claims 1-38 are pending.  Claims 1-7, 9-20, 23-29, and 31-36 are withdrawn.  Claims 8, 21, 22, 30, and 37-38 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 21, 22, 30, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Dixit (US2018/0008629) (filed January 29, 2015), in view of Liao et al., “Poly(3-hydroxybutyrate)/multi-walled carbon nanotubes nanocomposites: preparation and characterizations,” Designed Monomers and Polymers Vol. 16, No. 2, March 2013, 99-107, and in view of Hua et al., “Cyclooxygenase-2 Regulates NLRP3 Inflammasome-Derived IL-1β Production,” Journal of Cellular Physiology, 2014.
Dixit teaches compositions for treating inflammasome-related diseases.  In one embodiment, the compound is a ketone body that comprises a hydroxyl group.  That compound can be beta-hydroxybutyrate.  See par. 6.  In another embodiment the compound is (S)-beta-hydroxybutyrate (S)-BHB.  D-BHB is used in multiple examples. See Figures 1 and 2, e.g.   The compound can be conjugated to a nanoparticle.  The nanoparticle can be a nanolipogel.  Nanolipogels can comprise a core with at least one host molecule. See par. 76.  The host compound can be nanotubes, fullerenes, and or grapheme-based host materials. See par. 79.  Even further, the nanotubes include spherical buckyballs and the ends of the nanotubes can be capped with a portion of buckyball structure. See par. 79.  The nanotubes or fullerenes can serve as hosts by either encapsulating or entrapping the material to be delivered (e.g., BHB) on the exterior or interior of the fullerenes can be functionalized groups that can complexed to the therapeutic agent.  See prior art claims 4 and 6-8, among others.  As such, it appears that Dixit teaches a fullerene including a C60 buckminsterfullerene substituted with a therapeutic agent, including beta-hydroxybutyrate.   The examiner interprets a composition to be a product of the structural components claimed.  The term “nutraceutical” is merely a categorization of the combination of structural components claimed.  It does not, per se, provide add an additional structural limitation to the claims. 
	Dixit explains that the interior and exterior of the fullerenes can be functionalized with functional groups for complexing with guest molecules.  The term “and” indicates that such agents can be on the interior and exterior of the fullerene and that the use of multiple points of attachment, including but not limited to complexation, are contemplated. See par. 79.  While the term saturated is not used, a POSA would understand through this disclosure that multiple attachments, including saturation, is contemplated.
Dixit does not explicitly teach covalent bonding.
	Liao teaches formation of functionalized carbon nanotubes by oxidatively generating carboxylic acid groups on the surface of the nanotubes and then covalently linking oligomers or polymers with these carboxylic acid groups. See p99, last par.  The molecules generated for carbon nanotubes through covalent bonding are more stable and effective than noncovalent ones.  Liao produced multi-walled carbon nanotubes comprising poly(3-hydroxybutyrate) carbon nanotubes. See abstract.  Strong covalent bonds can be produced between the reaction of carboxylic acids of PHB groups and hydroxyl groups of the carbon nanotubes.  Liao also used derivatives of PHB, including acrylic acid grafted PHB (PHB-g-AA).   
Hua teaches: The NLRP3 inflammasome controls caspase-1 activity and IL-1β release in the innate immune system.  COX-2 plays important roles in NLRP3 inflammasome-related diseases.  Inhibition of COX-2 in vivo reduced serum levels of IL-1b and caspase-1 activity in the spleen and liver in response to the LPS challenge.  Inhibition of COX-2 attenuates NLRP3 inflammasome activation. See Figure 2.  COX-2 overexpression is “clearly associated” with the pathogenesis of many inflammasome related diseases.  Inhibiting COX-2 was also found to reduce mitochondrial ROS generation, which has an important role in inflammasome activation.  Overall, COX-2 inhibition may be beneficial in diseases that involve the NLRP3 inflammasome. See p874, 1st full par.
	As such, COX-2 inhibitors and a beta-hydroxybutyrate compound encapsulated with or bound to the internal or external surface of a fullerene are taught to treat NFLRP3 related inflammasome disorders.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	With respect to claim 30, when a reaction is undertaken to covalently bond BHB to a C60 fullerene, unless the exact amount of BHB is used to complete bond to fullerene is used, there would be excess unbound BHB.  Further, in an effort to bind as much BHB as possible, a POSA would utilize BHB in a concentration to ensure a high level of bonding yielding a likelihood of excess unbound BHB.  Even further, Dixit teaches that other methods of including BHB, while not ideal, are effective in delivering BHB to a subject.
	Unexpected results (as previously alleged) must be shown as compared to the closest prior art.  In this case, Dixit is the closest prior art.  Applicant could show how an unexpectedly advantageous product is derived when a compound is covalently bound to a CNT as compared to one that is encapsulated by, or, on the interior or exterior surface of a CNT as taught by Dixit.  Further, such unexpected results should not show such advantage to be compound stability or efficiency as these benefits were known to be associated with covalent bonding.  
	Even further, the instant Specification cites a number of prior art references in paragraph 8, indicating that many references use fullerenes, including a C60 carboxylated fullerene derivative, although none of the references cited therein substitute BHB to improve the health, including anti-aging and increasing cellular energy levels. See par. 9.  
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed products in view of the teachings of Dixit, Liao, and Hua.  Dixit explains administration of the claimed agent will treat a number of conditions wherein the API is complexed to or encapsulated within a C60 fullerene, e.g.  Liao explains that functionalizing carbon nanontubes with functional groups will allow for covalent and Dixit teaches BHB on the interior and exterior of a CNT and/or encapsulated by a CNT host molecule will treat inflammasome related conditions, such understanding and expectation for treatment would reasonably be extended to those compositions produced by Liao.  The reasonable expectation of success is based on the same API and same carrier being delivered to a same subject population.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628